               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00024-MR-WCM

CHRISTOPHER RUPPE and                       )
WILLIAM TONEY                               )
on behalf of themselves and                 )
those similarly situated                    )                     ORDER
                                            )
                   Plaintiffs,              )
v.                                          )
                                            )
CARPENTER DESIGN, INC.                      )
                                            )
                   Defendant.               )
                                            )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 4) filed by Adam A. Smith. The Motion indicates that

Mr. Smith, a member in good standing of the Bar of this Court, is local counsel

for Plaintiffs and that he seeks the admission of Charles Ryan Morgan, who

the Motion represents as being a member in good standing of the Bar of the

State of Florida. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 4) and ADMITS

Charles Ryan Morgan to practice pro hac vice before the Court in this matter

while associated with local counsel.   Signed: January 28, 2021




        Case 1:21-cv-00024-MR-WCM Document 5 Filed 01/28/21 Page 1 of 1
